Case 3:18-cv-07354-WHA Document 173-37 Filed 11/21/19 Page 1 of 3




                 EXHIBIT 35
                  Case 3:18-cv-07354-WHA Document 173-37 Filed 11/21/19 Page 2 of 3



  Message
  From:             Nold, Mike J [/O=Wells Fargo & Co./OU=WFB1/cn=Recipients/cn=NoldMJ]
  on behalf of      Nold, Mike J [/o=wells fargo & co./ou=wfbl/cn=recipients/cn=noldmj]
  Sent:             4/23/2015 1:23:35 PM
  To:               Wayne, Thomas [thomas.wayne@wellsfargo.com]
  Subject:          RE: CCR #16548 - Corporate Advance & State Attorney Fee Matrix Research Project - Status Update




  For 1552, I read that it says no harm or disparate treatment was found. Is there a work around in place today or this
  issue will just not cause harm?


  From: Wayne, Thomas
  Sent: Monday, April 20, 2015 12:08 PM
  To: Nold, Mike J
  Subject: FW: CCR #16548 - Corporate Advance & State Attorney Fee Matrix Research Project - Status Update


  The Corporate Advance & State Attorney Fee Matrix CCR to update the decision tool has been closed due to lack of
  funding.

  Not sure how this will impact closing CIT 1552 but let's cross our fingers.




  From: Young, Diane M.
  Sent: Monday, April 20, 2015 12:17 PM
  To: Boothroyd, Todd M.; Brennan, Michael; Burk, Rachelle; Coffin, Christie M.; Crace, Kerrie C.; Eldridge, Venetia M.;
  Emery, Bryan E.; Fisher, Shanna; Furman, Joshua S.; Gross, Marcia R.; Halcomb, Clayton D.; Hamilton, Jeffery; Hartwig,
  Shawn; James, Anne L.; Kaner, Adam C.; Kvidt, Jennifer; Long, Michael B.; Pabon, Annette I.; Pfeil, Daniel N.; Schulz,
  Robin Ann; Schutt, Jeffrey A; Shanks, Casey L.; Wayne, Thomas; Brooks, Eugene E.; Nichols, Teresa C.; Zamarron, Lluvia
  Cc: Hardy, Joseph; Garvey, Benjamin; Imm, Mark L; Jensen, Ross A; Hamblen, Marc V; Young, Diane M.; Abbott,
  Danielle J.; Young, Diane M.
  Subject: RE: CCR #16548 - Corporate Advance & State Attorney Fee Matrix Research Project - Status Update


  Hello All,
  Per consensus with the project sponsor, Marc Hamblen, last week I requested that CCR #16548 be closed.
  There is another project (team) underway that is currently investigating what it would take to roll this initiative into their
  effort. If for some reason that does not happen, a new CCR will be opened and it will go through the Ops Discovery
  process again to secure funding up front.

  Please let me know if you have any questions or if you need any additional information from me.

  Thanks,

  Diane Young

  Project Manager
  Wells Fargo Default Servicing - Business Delivery Support - PMO

  Wells Fargo Home Mortgage 1300 South Highway 169, Fourth Floor St. Louis Park, MN
  MAC N9405-080
  PH: 612-294-9157
  Diane.M. Youngawe11 s fargo. com




CONFIDENTIAL                                                                                             WF_HERNANDEZ_00107843
               Case 3:18-cv-07354-WHA Document 173-37 Filed 11/21/19 Page 3 of 3


   This message may contain confidential and/or privileged information. If you are not the addressee or authorized to receive this for the
   addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received
   this message in error, please advise the sender immediately by reply e-mail and delete this m essage. Thank you for your cooperation.




      Original Appointment
  From: Young, Diane M.
  Sent: Friday, April 03, 2015 11:05 AM
  To: Boothroyd, Todd M.; Brennan, Michael; Burk, Rachelle; Coffin, Christie M.; Crace, Kerrie C.; Eldridge, Venetia M.;
  Emery, Bryan E.; Fisher, Shanna; Furman, Joshua S.; Gross, Marcia R.; Halcomb, Clayton D.; Hamilton, Jeffery; Hartwig,
  Shawn; James, Anne L.; Kaner, Adam C.; Kvidt, Jennifer; Long, Michael B.; Pabon, Annette I.; Pfeil, Daniel N.; Schulz,
  Robin Ann; Schutt, Jeffrey A; Shanks, Casey L.; Wayne, Thomas; Brooks, Eugene E.; Nichols, Teresa C.; Zamarron, Lluvia
  Cc: Hardy, Joseph; Garvey, Benjamin; Imm, Mark L; Jensen, Ross A
  Subject: Canceled: CCR #16548 - Corporate Advance & State Attorney Fee Matrix Research Project Status Call
  When: Occurs every Monday effective 11/3/2014 until 5/1/2015 from 3:00 PM to 4:00 PM (UTC-06:00) Central Time (US
  & Canada).
   Where: 1-888-549-3557, AC 3123958#
   Importance: High


   Folks,

   I am cancelling the cali series until we receive funding for this effort.

   Please let me know if you have any questions.

  Thanks,

   Diane




CONFIDENTIAL                                                                                                 WF HERNANDEZ 00107844
